NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                             April 23, 2015

      Hon. Michael W. Morris                         Mark Anthony Moncada Estrada
      Assistant Criminal District Attorney           TDCJ #1568684
      100 N. Closner                                 McConnell Unit
      Edinburg, TX 78539                             3001 S. Emily Drive
      * DELIVERED VIA E-MAIL *                       Beeville, TX 78102

      Re:       Cause No. 13-13-00283-CR
      Tr.Ct.No. CR-712-08-C
      Style:    MARK ANTHONY MONCADA ESTRADA v. THE STATE OF TEXAS



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 139th District Court (DELIVERED VIA E-MAIL)
           Hon. Laura Hinojosa, Hidalgo County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)